Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application communication filed on 11/04/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 15 recites: “wherein the first calendar event category is associated with a calendar event type identifier (ID); determining, using the calendar event type ID, a calendar event ID of each calendar event associated with the first calendar event category; identifying, based on the respective one or more calendar event IDs…;” There is no mention in the original specification of having a “calendar event type ID”.  Further, both event type and event category appear to be analogous to each other ([0027], [0053]; event type and event category are both defined based on the numbers of participants).  The specification also does not disclose one or more calendar events associated with the first calendar event category is identified based on respective one or more calendar event IDs.  The limitation includes subject matter that was not described in the original specification.
If the examiner has overlooked the portion of the original specification that describes the feature of the present invention, then applicant should point it out (by page number and line number) in the response to this office action.
Claims 2-7, 9-14 and 16-20 are rejected similarly because they are dependent of claims 1, 8 and 15. 
Applicant may obviate this rejection by canceling the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 7,992,096 B1) in view of Fesq et al. (US 2002/0161756 A1) and McCauley et al. (US 2003/0169301 A1).

As to INDEPENDENT claim 1, Davis discloses a computer-implemented method comprising:
presenting, in a user interface of an electronic calendar application, a plurality of calendar events and a plurality of calendar event categories, wherein each calendar event of the plurality of calendar events is associated with one or more of the plurality of categories (col.10, l.59-67; a plurality of events associating with different categories are displayed and color coded on a calendar application);
receiving, via the user interface of the electronic calendar application, a user selection of a first calendar event category of the plurality of calendar event categories; identifying, among the plurality of calendar events, one or more calendar events associated with the first calendar event category (fig.7B; col.12, l.37-45; the selected event category is identified and displayed); and
…each the identified calendar events associated with the first calendar event category to distinguish the identified calendar events from other calendar events presented in the user interface of the electronic calendar application (col.11, l.15-l.23; event categories are color coded differently).  Davis does not expressly disclose wherein the first calendar event category is associated with a calendar event type identifier (ID); determining, using the calendar event type ID, a calendar event ID of each calendar event associated with the first calendar event category; identifying, based on respective one or more calendar event IDs…; [and] adjusting an appearance of…
In the same field of endeavor, Fesq discloses wherein the first calendar event category is associated with a calendar event type identifier (ID); determining, using the calendar event type ID, a calendar event ID of each calendar event associated with the first calendar event category; identifying, based on respective one or more calendar event IDs… (fig.3, [0030], [0031], [0054]; calendar events are organized and stored in a data structure by the likes of event IDs, calendar ID, event date, etc. wherein events are queried and returned based on user provided search parameters such as event dates).
It would have been obvious to one of ordinary skill in the art, having the teaching of the Davis and Fesq before him prior to the effective filling date to modify the data browsing method and system taught by the prior art as combined to include calendar IDs taught by Fesq with the motivation being to generate a calendar event data structures allowing for searches across user defined events.  Davis-Fesq does not expressly disclose adjusting an appearance of…
In the same field of endeavor, McCauley discloses adjusting an appearance of…([0006]; the selected category is graphically enhanced while the unselected categories are graphically de-emphasized).
It would have been obvious to one of ordinary skill in the art, having the teaching of Davis-Fesq and McCauley before him prior to the effective filling date, to modify the data browsing method and system taught by Davis-Fesq to include displaying selection identification enhancement by de-emphasizing non-essential information taught by McCauley with the motivation being to reduce clutter of useful but not immediately necessary information on the display (McCauley, [0005]).
	
As to claim 3, the prior art as combined discloses responsive to detecting the selection of the first calendar event category, adjusting an opaque value of each calendar event associated with a second calendar event category in the electronic calendar (McCauley, [0006]; non-selected categories are de-emphasized by increasing their transparency level).

As to claim 4, the prior art as combined discloses wherein adjusting the appearance of each calendar event associated with the first calendar event category comprises highlighting, in the electronic calendar, each calendar event associated with the first calendar event category (McCauley, [0006]; a selected category is emphasized by color enhancements).

As to claim 6, the prior art as combined discloses the user interface of the electronic calendar application comprises a first area that presents each of the plurality of calendar events in a time slot representing a corresponding date and time (Davis, fig.7B; an event calendar is displayed), and a second area that presents the plurality of calendar event categories (Davis, fig.7B, “725”; an event categories menu is displayed),
a calendar event of the plurality of calendar events is presented with data that is not indicative of any calendar event category (Davis, fig.7B, “725”; “Unfiled” events are displayed); and
a user selection of the calendar event in the first area causes a sub-window with additional information about the calendar event to be opened, the sub-window covering at least a portion of the first area, the additional information indicating one or more calendar event categories of the calendar event (Davis, fig. 4D, “468”, “470”; col.11, l.47-57; a preview window with additional event information is displayed on the calendar, wherein event categories information is displayable).

As to claim 7, the prior art as combined discloses responsive to receiving the user selection of the first calendar event category, obtaining, from a data structure stored on the client device (Davis, fig.1 fig.7B, fig.8; a calendar of events is generated),a calendar event identifier (ID) of each of the one or more calendar events associated with the first calendar event category (Fesq, [0030], [0031], [0054]; calendar events are organized and stored in a data structure).
As to claim INDEPENDENT 8, see rationale addressed in the rejection of claim 1 above.
As to claim 10, see rationale addressed in the rejection of claim 3 above.
As to claim 11, see rationale addressed in the rejection of claim 4 above.
As to claim 13, see rationale addressed in the rejection of claim 6 above.
As to claim 14, see rationale addressed in the rejection of claim 7 above.
As to claim INDEPENDENT 15, see rationale addressed in the rejection of claim 1 above.
As to claim 17, see rationale addressed in the rejection of claim 3 above.
As to claim 18, see rationale addressed in the rejection of claim 4 above.
As to claim 20, see rationale addressed in the rejection of claim 7 above.

Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis-Fesq-McCauley and in further view of Bailor (US 2013/0047072).

As to claim 2, the prior art as combined does not expressly disclose wherein detecting the selection comprises detecting a cursor hovering over the first calendar event category in a panel on the user interface.
In the same field of endeavor, Bailor discloses detecting a cursor hovering over an object ([0028]; object is temporally selected using a hovering gesture). 
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Bailor before him prior to the effective filling date, to modify the data browsing method and system taught by the prior art as combined to include a hovering gesture taught by Bailor with the motivation being to enhance user experience by quickly display information.

As to claim 5, the prior art as combined does not expressly disclose discloses responsive to detecting a deselection of the first calendar event category, adjusting the appearance of each calendar event associated with the first calendar event category to an initial state.
In the same field of endeavor, Bailor discloses adjusting the appearance of selected object to an initial state ([0028], the previously selected object is displayed as its initial state). 
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Bailor before him prior to the effective filling date, to modify the data browsing method and system taught by the prior art as combined to include a hovering gesture taught by Bailor with the motivation being to reduce clutter by temporarily display information.

As to claim 9, see rationale addressed in the rejection of claim 2 above.
As to claim 12, see rationale addressed in the rejection of claim 5 above.
As to claim 16, see rationale addressed in the rejection of claim 2 above.
As to claim 19, see rationale addressed in the rejection of claim 5 above.

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art as combined does not disclose wherein the first calendar event category is associated with a calendar event type identifier (ID); determining, using the calendar event type ID, a calendar event ID of each calendar event associated with the first calendar event category; identifying, based on respective one or more calendar event IDs…
In response to applicant’s argument, the amendment is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (see par.3 of the OA).  Applicant may obviate this rejection by canceling the claims or clarify the meanings of the limitations in question. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173